CAMPBELL, Judge.
The appellant filed his brief on 21 October 1974 after having docketed the appeal on 19 August 1974. Under Court of Appeals Rule 28 which became effective 24 July 1974, the appellant’s brief must be filed within twenty days after the appeal is docketed. This the appellant failed to do. Consequently, the appellant is deemed to have abandoned all assignments of error except those appearing on the face of the record proper which are cognizable ex mero motu. See Land v. Land, 4 N.C. App. 115, 165 S.E. 2d 692 (1969) ; Fetherbay v. Motor Lines, 8 N.C. App. 58, 173 S.E. 2d 589 (1970). We find no error on the face of the record.
Affirmed.
Chief Judge Brock and Judge Hedrick concur.